NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARTIN SANCHEZ-DELGADILLO,                       No. 10-73593

               Petitioner,                       Agency No. A092-340-968

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Martin Sanchez-Delgadillo, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s order denying his motion to reopen



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation proceedings conducted in absentia. We have jurisdiction under 8

U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d
889, 894 (9th Cir. 2003), we grant the petition for review and remand for further

proceedings.

      The agency abused its discretion in denying Sanchez-Delgadillo’s motion to

reopen on the ground that he failed to establish lack of notice. The record did not

contain any proof of attempted service or notice of certified mail for Sanchez-

Delgadillo’s April 27, 1995, notice of hearing. See 8 U.S.C. § 1252b(a)(2)(B)

(1995) (notice of hearing shall be given in person or sent by certified mail); Matter

of Grijalva, 21 I. & N. Dec. 27, 37 (BIA 1995) (certified mail required for notices

of hearing sent by mail in deportation proceedings). We therefore remand to the

BIA to determine whether Sanchez-Delgadillo had actual notice of his April 27,

1995, hearing. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      In light of our disposition, we need not reach Sanchez-Delgadillo’s

remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    10-73593